LawreNCe, Judge:
The appeals for a reappraisement, enumerated in the schedule attached to and made a part of this decision, involve *680tbe proper value for dutiable purposes of certain table cutlery, smokers’ articles, and so forth.
Tbe appeals have been submitted for decision upon a stipulation of the parties hereto, wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between tbe parties hereto, subject to tbe approval of tbe Court:
1. Tbat on or about tbe date of exportation of tbe merchandise tbe subject of tbe appeals for reappraisement, enumerated on Schedule “A” hereto attached and made a part hereof, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in tbe ordinary course of trade in tbe principal markets of Germany.
2. Tbat on or about tbe date of exportation of tbe merchandise involved herein, such or similar merchandise was not freely offered for sale to all purchasers in tbe ordinary course of trade in tbe principal markets of Germany for exportation to the United States.
3. Tbat on or about tbe date of exportation of tbe merchandise involved herein, such or similar imported merchandise was not freely offered for sale for domestic consumption in tbe principal markets of tbe United States to all purchasers in tbe ordinary course of trade.
4. With regard to tbe items marked “A” and initialed RM (Examiner’s Initials) by Examiner Robert Muir (Examiner’s Name) on tbe invoices covered by the above-entitled appeals, tbe cost of production as defined in Section 402(f) of the Tariff Act of 1930 is equal to tbe indicated Deutsche mark figures noted in green ink, less 33%%, less 3%, less 4%, plus tbe proportionate part of tbe export packing as indicated on the invoice.
5. With regard to tbe items marked “B” and initialed RM (Examiner’s Initials) by Examiner Robert Muir (Examiner’s Name) on tbe invoices covered by tbe above-entitled appeals, tbe cost of production as defined in Section 402(f) of the Tariff Act of 1930 is equal to tbe invoiced unit values, in United States dollars, net, packed.
Upon the record before the court, I find and hold that cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1402(f)), is the proper basis of value for the articles in issue and that such value is as indicated in paragraphs 4 and 5 of the quoted matter, supra. As to all other merchandise, the appeals for a reappraisement, having been abandoned, are dismissed.
Judgment will issue accordingly.